      Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 1 of 32 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JERIKA BARNES JENKINS,                                        )
MICHELLE SIMMONS,                                             )
RAYOMI WOODS,                                                 )
KAYOMI WILLIAMS, and                                          )
KAYOMI WILLIAMS on behalf of                                  )
L.S., A MINOR,                                                )
ON BEHALF OF THEMSELVES AND                                   )
ALL OTHERS SIMILARLY SITUATED,                                )      Case No.
                                                              )
        Plaintiffs,                                           )      Judge:
                                                              )
v.                                                            )      J URY T RIAL DEMANDED
                                                              )
BETTY JEAN KERR PEOPLE’S HEALTH CENTERS,                      )
                                                              )
        Defendant.                                            )

                                 CLASS ACTION COMPLAINT

        1.      Plaintiffs, JERIKA BARNES JENKINS, MICHELLE SIMMONS, RAYOMI

WOODS, KAYOMI WILLIAMS, and KAYOMI WILLIAMS on behalf of L.S., a minor, individually,

and on behalf of all others similarly situated, bring this action against Defendant, BETTY JEAN

KERR PEOPLE’S HEALTH CENTERS (“PHC” or “Defendant”) to obtain damages, restitution,

and injunctive relief for the Class, as defined below, from Defendant. Plaintiffs make the following

allegations upon information and belief, except as to their own actions, the investigation of their

counsel, and the facts that are a matter of public record:

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d). There are at least 100 members in the proposed class, the aggregated

claims of the individual Class Members exceed the sum or value of $5,000,000.00 exclusive of interest

and costs, and members of the Proposed Class (such as named Plaintiff Jenkins) are citizens of states



                                                   1
      Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 2 of 32 PageID #: 2



different from Defendant. In addition, this Court has federal question subject matter jurisdiction over

this action pursuant to 28 U.S.C. § 1331 because the Plaintiffs assert claims that necessarily raise

substantial disputed federal issues under the Health Insurance Portability and Accountability Act of

1996 (“HIPAA”), the Federal Trade Commission Act (15 U.S.C. § 45) and the Gramm-Leach-Bliley

Act (15 U.S.C. § 6801). See, e.g., infra at ¶ 53.

        3.       Defendant has sufficient minimum contacts in Missouri, as it is organized as a

nonprofit corporation under the laws of the State of Missouri, and conducts the majority (if not all)

of its business in the State of Missouri, thus rendering the exercise of jurisdiction by this Court proper

and necessary.

        4.       Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part of

the events and omissions giving rise to these claims occurred in this District.

                                   NATURE OF THE ACTION

        5.       This class action arises out of the recent ransomware attack at PHC’s medical facilities

that disrupted operations by, among other things, blocking access to PHC’s computer systems and

data, including the highly sensitive patient medical records of PHC patients (the “Ransomware

Attack”). As a result of the Ransomware Attack, Plaintiffs and class members suffered ascertainable

losses in the form of disruption of medical services, out-of-pocket expenses and the value of their

time reasonably incurred to remedy or mitigate the effects of the attack. In addition, Plaintiffs’ and

class members’ sensitive personal information—which was entrusted to PHC, its officials and

agents—was compromised and unlawfully accessed due to the Ransomware Attack. Information

compromised in the Ransomware Attack includes patient names, dates of birth, Social Security

numbers, limited clinical data, pharmacy data, insurance information, dental x-rays, other protected

health information as defined by HIPAA, and additional personally identifiable information (“PII”)




                                                    2
      Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 3 of 32 PageID #: 3



and protected health information (“PHI”) that Defendant PHC collected and maintained (collectively

the “Private Information”).

       6.      Plaintiffs bring this class action lawsuit on behalf of those similarly situated to address

Defendant’s inadequate safeguarding of class members’ Private Information that it collected and

maintained.

       7.      Defendant maintained the Private Information in a reckless manner. In particular, the

Private Information was maintained on Defendant PHC’s computer network in a condition vulnerable

to cyberattacks of the type that cause actual disruption to Plaintiffs’ and class members’ medical care

and treatment. As a result of the Ransomware Attack, Plaintiffs’ and class members’ Private

Information was seized and held hostage by computer hackers for ‘ransom’, and ultimately disclosed

to other unknown thieves. Upon information and belief, the mechanism of the ransomware and

potential for improper disclosure of Plaintiffs’ and class members’ Private Information was a known

risk to Defendant, and thus Defendant was on notice that failing to take steps necessary to secure the

Private Information from those risks left that property in a dangerous condition.

       8.      Because of the Ransomware Attack, Plaintiffs and class members had their medical

care and treatment as well as their daily lives disrupted. As a consequence of the ransomware locking

down the medical records of Plaintiffs and class members, Plaintiffs and class members had to, among

other things, forego medical care and treatment or had to seek alternative care and treatment.

       9.      What’s more, aside from having their lives disrupted, Plaintiffs’ and Class Members’

identities are now at risk because of Defendant’s conduct since the Private Information that

Defendant PHC collected and maintained is now in the hands of data thieves.

       10.     Armed with the Private Information accessed in the Ransomware Attack, data thieves

can commit a variety of crimes including, e.g., opening new financial accounts in class members’

names, taking out loans in class members’ names, using class members’ names to obtain medical


                                                   3
      Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 4 of 32 PageID #: 4



services, using class members’ health information to target other phishing and hacking intrusions

based on their individual health needs, using class members’ information to obtain government

benefits, filing fraudulent tax returns using class members’ information, obtaining driver’s licenses in

class members’ names but with another person’s photograph, and giving false information to police

during an arrest.

        11.     As a further result of the Ransomware Attack, Plaintiffs and class members have been

exposed to a heightened and imminent risk of fraud and identity theft. Plaintiffs and class members

must now and in the future closely monitor their financial accounts to guard against identity theft.

        12.     Plaintiffs and class members may also incur out of pocket costs for, e.g., purchasing

credit monitoring services, credit freezes, credit reports, or other protective measures to deter and

detect identity theft.

        13.     By their Complaint, Plaintiffs seeks to remedy these harms on behalf of themselves

and all similarly-situated individuals whose Private Information was accessed or ransomed during the

Ransomware Attack.

        14.     Plaintiffs seek remedies including, but not limited to, compensatory damages,

reimbursement of out-of-pocket costs, and injunctive relief including improvements to Defendant’s

data security systems, future annual audits, and adequate credit monitoring services funded by

Defendant.

        15.     Accordingly, Plaintiffs bring this action against Defendant PHC seeking redress for

PHC’s unlawful conduct, and asserting claims for: (i) breach of express contract and (ii) breach of

implied contract; and (iii) violations of the Missouri Merchandising Practices Act.

                                               PARTIES

        16.     Plaintiff, JERIKA BARNES JENKINS, is and at all times mentioned herein was, an

individual citizen of the State of Florida residing in the City of Jacksonville.


                                                     4
      Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 5 of 32 PageID #: 5



        17.     Plaintiff, MICHELLE SIMMONS, is and at all times mentioned herein was, an

individual citizen of the State of Missouri residing in the City of St. Louis.

        18.     Plaintiff, RAYOMI WOODS, is and at all times mentioned herein was, an individual

citizen of the State of Missouri residing in the City of St. Louis.

        19.     Plaintiff, KAYOMI WILLIAMS, is and at all times mentioned herein was, an

individual citizen of the State of Missouri residing in the City of St. Louis.

        20.     Plaintiff, L.S., a minor, through her parent and legal guardian, KAYOMI WILLIAMS,

is and at all times mentioned herein was, an individual citizen of the State of Missouri residing in the

City of St. Louis.

        21.     Defendant PHC is a Missouri nonprofit corporation with its principal place of

business at 5701 Delmar Blvd., St. Louis, MO 63112.

                                    DEFENDANT’S BUSINESS

        22.     Defendant PHC is in the business of providing healthcare to the St. Louis

metropolitan area.

        23.     Services and subspecialties offered by Defendant include, but are not limited to,

providing comprehensive primary health care, such as pediatrics, internal medicine, OB/GYN, dental,

mammography, behavioral health, pharmacy, radiology, podiatry and laboratory services.

        24.     In the ordinary course of receiving treatment and health care services from Defendant

PHC, patients are required to provide Defendant with sensitive, personal and private information such

as:

                     •   Name, address, phone number and email address;

                     •   Date of birth;

                     •   Demographic information;

                     •   Social Security number;

                                                    5
      Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 6 of 32 PageID #: 6



                   •    Information relating to individual medical history;

                   •    Insurance information and coverage;

                   •    Information concerning an individual’s doctor, nurse or other medical

                        providers;

                   •    Photo identification;

                   •    Employer information, and;

                   •    Other information that may be deemed necessary to provide care.

       25.     Defendant PHC also gathers certain medical information about patients and creates

records of the care it provides to them.

       26.     Additionally, Defendant PHC may receive private and personal information from

other individuals and/or organizations that are part of a patient’s “circle of care”, such as referring

physicians, patients’ other doctors, patient’s health plan(s), close friends, and/or family members.

       27.     All of Defendant’s employees, staff, entities, clinics, sites, and locations may share

patient information with each other for various purposes, as disclosed in the Notice of Privacy

Practices (the “Privacy Notice”). 1 The current privacy notice was last revised on November 4, 2013.

       28.     The Privacy Notice is provided to every patient upon request and is posted on

Defendant’s websites.

       29.     Because of the highly sensitive and personal nature of the information Defendant

acquires and stores with respect to its patients, PHC promises to: (1) maintain “the privacy of your

individually identifiable health information (“IIHI”)”; (2) notify a patient of a “breach of any of your

unsecured Protected Health Information within 60 days”; (3) “provide you with this notice of our

legal duties and the privacy practices that we maintain in our Health Center concerning your IIHI”;


https://peoplesfamilystl.org/wp-content/uploads/2017/06/2000-12-Notice-of-Privacy-
1

Practices.pdf
                                                   6
      Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 7 of 32 PageID #: 7



(4) abide by the legal requirement “to maintain the confidentiality of health information that identifies

you,” and; (5) follow the terms of the Notice of Privacy Practices that PHC has in effect at the time. 2

        30.     PHC’s Privacy Notice also explicitly affirms the “Automatic Presumption” that “any

impermissible use or access is presumed to be a breach.” 3

        31.     PHC makes similar promises in its “Patients’ Rights and Responsibilities,” in which it

promises the confidentiality of Health Information, and that patients have the right “to have their

health care information protected.” 4

        32.     In addition to the promises made to patients, PHC also makes contractual promises

to health care providers who wish to be credentialed by PHC, and to its employees, regarding the

confidentiality of PII and other Protected Information provided to PHC by these providers and PHC

employees.

        33.     PHC required health care provider and employee Class members to furnish their PII,

which included, inter alia, names, addresses, and Social Security numbers, and banking information, as

a condition precedent to credentialing or employment. PHC required the sensitive information to

verify their identities, provide agreed-upon compensation and benefits, and for tax purposes, amongst

other things.

        34.     Understanding the sensitive nature of PII, PHC expressly and implicitly promised

health care provider and employee Class Members that it would take adequate measures to protect

their PII.




2
  Id.
3
  Id.
4
  https://peoplesfamilystl.org/wp-content/uploads/2017/06/Patient-rights-and-responsibilities-
PDF-Aug-2012.pdf
                                                   7
         Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 8 of 32 PageID #: 8



          35.   Indeed, a material term of the contracts between PHC and the health care providers

and employees is a covenant by PHC that it will take reasonable efforts to safeguard its confidential

PII.

          36.   Employees of PHC and health care providers wishing to be credentialed by PHC,

including Class Members, reasonably relied upon this covenant and would not have disclosed their

PII without assurances that it would be properly safeguarded.

          37.   Moreover, the covenant to adequately safeguard employee and health care provider

Class Members' PII is an implied material term of Class Members' employment or credentialing

relationship--to the extent that it is not an express material term.

                                  THE RANSOMWARE ATTACK

          38.   A ransomware attack is a type of malicious software that blocks access to a computer

system or data, usually by encrypting it, until the victim pays a fee to the attacker. 5

          39.   On September 2, 2019, PHC experienced a cyber-attack from an unknown foreign

actor.

          40.   The incident was discovered on September 3, 2019.

          41.   A preliminary assessment of this cyber incident determined that there had been

improper access to certain portions of PHC’s network and computer systems and that a computer

“ransomware” virus had encrypted (i.e., made unreadable) certain files on its computer systems.

          42.   The Ransomware Attack held hostage a critical portion of PHC’s computer systems,

including patient files and medical records, resulting in service disruptions throughout the

organization.

          43.   As a consequence of the cyber-attack on PHC’s computer systems, certain affected

data was encrypted and locked away by the ransomware. This data included the Protected Health


5
    https://www.proofpoint.com/us/threat-reference/ransomware.
                                                     8
        Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 9 of 32 PageID #: 9



Information, or PHI (i.e., medical records, demographics, insurance information, medical history,

treatment, and billing information), of Defendant PHC’s patients, including Plaintiffs and class

members, who entrusted Defendant with this highly sensitive and private information.

         44.       PII of PHC employees and health care providers who sought to be credentialed by

PHC was also breached in the attack.

         45.       Plaintiffs believe their Private Information was stolen (and subsequently sold) in the

Ransomware Attack. In the past year, ransomware variants have expanded to include data exfiltration,

participation in distributed denial of service (DDoS) attacks, and anti-detection components. One

variant deletes files regardless of whether or not a payment was made. Another variant includes the

capability to lock cloud-based backups when systems continuously back up in real-time (a.k.a. during

persistent synchronization). Other variants target smartphones and Internet of Things (IoT) devices. 6

         46.        Defendant admits that it has “no way of knowing whether the information that has

been locked in our system has actually been viewed or accessed by this foreign actor,” and could not

rule out the possibility of unauthorized data access and data exfiltration in the course of its forensic

investigation. 7

         47.       On or about October 28, 2019, Defendant PHC notified patients, employees, and

health care providers of the data security incident that the health system had first become aware of on

September 3, 2019. 8




6
    https://www.cisecurity.org/blog/ransomware-facts-threats-and-countermeasures/
7
    http://phcenters.org/wp-content/uploads/sites/3/2019/10/Notice.pdf
8
 A copy of the notice of data breach may be found here. http://phcenters.org/wp-
content/uploads/sites/3/2019/10/Notice.pdf


                                                     9
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 10 of 32 PageID #: 10



        48.        Defendant had obligations created by HIPAA, contract, industry standards, common

law, and representations made to Plaintiffs and class members, to keep their Private Information

confidential and to protect it from unauthorized access and disclosure.

        49.        Plaintiffs and class members provided their Private Information to Defendant with

the reasonable expectation and mutual understanding that Defendant would comply with its

obligations to keep such information confidential and secure from unauthorized access.

        50.        Defendant’ data security obligations were particularly important given the substantial

increase in ransomware attacks and/or data breaches in the healthcare industry preceding the date of

the breach.

        51.        Indeed, ransomware attacks, such as the one experienced by Defendant, have become

so notorious that the Federal Bureau of Investigation (“FBI”) and U.S. Secret Service have issued a

warning to potential targets so they are aware of, and prepared for, a potential attack. As one report

explained, “[e]ntities like smaller municipalities and hospitals are attractive to ransomware

criminals…because they often have lesser IT defenses and a high incentive to regain access to their

data quickly.” 9

        52.        Therefore, the increase in such attacks, and attendant risk of future attacks, was widely

known to the public and to anyone in Defendant’s industry, including Defendant PHC.

        53.        Defendant breached its obligations to Plaintiffs and class members because it failed to

properly maintain and safeguard the PHC computer systems and data. Defendant’s unlawful conduct

includes, but is not limited to, the following acts and/or omissions:

        a. Failing to maintain an adequate data security system to reduce the risk of data
           breaches and cyber-attacks;

9
  https://www.law360.com/consumerprotection/articles/1220974/fbi-secret-service-warn-of-
targeted-ransomware?nl_pk=3ed44a08-fcc2-4b6c-89f0-
aa0155a8bb51&utm_source=newsletter&utm_medium=email&utm_campaign=consumerprotectio
n (emphasis added).
                                                      10
    Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 11 of 32 PageID #: 11



       b. Failing to adequately protect patients’ Private Information;

       c. Failing to properly monitor its own data security systems for existing intrusions;

       d. Failing to ensure that its vendors with access to its computer systems and data
          employed reasonable security procedures;

       e. Failing to ensure the confidentiality and integrity of electronic PHI it created,
          received, maintained, and/or transmitted, in violation of 45 C.F.R. § 164.306(a)(1);

       f. Failing to implement technical policies and procedures for electronic information
          systems that maintain electronic PHI to allow access only to those persons or
          software programs that have been granted access rights in violation of 45 C.F.R. §
          164.312(a)(1);

       g. Failing to implement policies and procedures to prevent, detect, contain, and
          correct security violations in violation of 45 C.F.R. § 164.308(a)(1)(i);

       h. Failing to implement procedures to review records of information system activity
          regularly, such as audit logs, access reports, and security incident tracking reports
          in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D);

       i.    Failing to protect against reasonably anticipated threats or hazards to the security
             or integrity of electronic PHI in violation of 45 C.F.R. § 164.306(a)(2);

       j.    Failing to protect against reasonably anticipated uses or disclosures of electronic
             PHI that are not permitted under the privacy rules regarding individually
             identifiable health information in violation of 45 C.F.R. § 164.306(a)(3);

       k. Failing to ensure compliance with HIPAA security standard rules by its workforces
          in violation of 45 C.F.R. § 164.306(a)(4);

       l.    Failing to train all members of its workforces effectively on the policies and
             procedures regarding PHI as necessary and appropriate for the members of its
             workforces to carry out their functions and to maintain security of PHI, in
             violation of 45 C.F.R. § 164.530(b); and/or

       m. Failing to render the electronic PHI it maintained unusable, unreadable, or
          indecipherable to unauthorized individuals, as it had not encrypted the electronic
          PHI as specified in the HIPAA Security Rule by “the use of an algorithmic process
          to transform data into a form in which there is a low probability of assigning
          meaning without use of a confidential process or key” (45 CFR 164.304 definition
          of encryption).

       54.      As the result of computer systems in dire need of security upgrading, inadequate procedures for

handling emails containing ransomware or other malignant computer code, and inadequately trained



                                                     11
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 12 of 32 PageID #: 12



employees who opened files containing the ransomware virus, Defendant PHC unlawfully failed to

safeguard Plaintiffs’ and class members’ Private Information.

        55.     Accordingly, as outlined below, Plaintiffs’ and class members’ daily lives were severely

disrupted. What’s more, they now face an increased risk of fraud and identity theft.

RANSOMWARE ATTACKS AND DATA BREACHES CAUSE DISRUPTION AND PUT
  CONSUMERS AT AN INCREASED RISK OF FRAUD AND IDENTIFY THEFT

        56.     Ransomware attacks at medical facilities such as Defendant PHC’s are especially problematic

because of the disruption they cause to the medical treatment and overall daily lives of patients

affected by the attack.

        57.     For instance, loss of access to patient histories, charts, images and other information

forces providers to limit or cancel patient treatment because of the disruption of service.

        58.     This leads to a deterioration in the quality of overall care patients receive at facilities

affected by ransomware attacks and related data breaches.

        59.     Researchers have found that at medical facilities that experienced a data security

incident, the death rate among patients increased in the months and years after the attack. 10

        60.     Researchers have further found that at medical facilities that experienced a data

security incident, the incident was associated with deterioration in patient outcomes, generally. 11

        61.     Similarly, ransomware attacks and related data security incidents inconvenience

patients. Inconveniences patients encounter as a result of such incidents include, but are not limited,

to the following:

        a. rescheduling medical treatment;

        b. finding alternative medical care and treatment;


10
   See https://www.pbs.org/newshour/science/ransomware-and-other-data-breaches-linked-to-
uptick-in-fatal-heart-attacks
11
   See https://onlinelibrary.wiley.com/doi/full/10.1111/1475-6773.13203.


                                                   12
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 13 of 32 PageID #: 13



        c. delaying or foregoing medical care and treatment;

        d. undergoing medical care and treatment without medical providers having access to a
           complete medical history and records; and

        e. losing patient medical history. 12

        62.     Ransomware attacks also constitute data breaches in the traditional sense.            For

example, in a ransomware advisory, the Department of Health and Human Services informed entities

covered by HIPAA that “when electronic protected health information (ePHI) is encrypted as the

result of a ransomware attack, a breach has occurred because the ePHI encrypted by the ransomware

was acquired (i.e., unauthorized individuals have taken possession or control of the information).” 13

        63.     Ransomware attacks are also considered a breach under the HIPAA Rules because

there is an access of PHI not permitted under the HIPAA Privacy Rule:

        A breach under the HIPAA Rules is defined as, “...the acquisition, access, use, or
        disclosure of PHI in a manner not permitted under the [HIPAA Privacy Rule] which
        compromises the security or privacy of the PHI.” See 45 C.F.R. 164.40 14

        64.     Other security experts agree that when ransomware attack occurs, a data breach does

as well, because such an attack represents a loss of control of the data within a network. 15

        65.     Ransomware attacks are also Security Incidents under HIPAA because they impair

both the integrity (data is not interpretable) and availability (data is not accessible) of patient health

information:

        The presence of ransomware (or any malware) on a covered entity’s or business
        associate’s computer systems is a security incident under the HIPAA Security Rule. A
        security incident is defined as the attempted or successful unauthorized

12
  See, e.g., https://nakedsecurity.sophos.com/2019/10/03/ransomware-attacks-paralyze-and-
sometimes-crush-hospitals/; https://healthitsecurity.com/news/data-breaches-will-cost-healthcare-
4b-in-2019-threats-outpace-tech
13
   See https://www.hhs.gov/sites/default/files/RansomwareFactSheet.pdf.
14
   Id.
15
   See e.g., https://www.csoonline.com/article/3385520/how-hackers-use-ransomware-to-hide-
data-breaches-and-other-attacks.html; https://www.varonis.com/blog/is-a-ransomware-attack-a-
data-breach/; https://digitalguardian.com/blog/ransomware-infection-always-data-breach-yes.
                                                   13
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 14 of 32 PageID #: 14



        access, use, disclosure, modification, or destruction of information or interference with
        system operations in an information system. See the definition of security incident at
        45 C.F.R. 164.304. Once the ransomware is detected, the covered entity or business
        associate must initiate its security incident and response and reporting procedures. See
        45 C.F.R.164.308(a)(6). 16

        66.     Data breaches represent yet another problem for patients who have already

experienced inconvenience and disruption associated with a ransomware attack.

        67.     The United States Government Accountability Office released a report in 2007

regarding data breaches (“GOA Report”) in which it noted that victims of identity theft will face

“substantial costs and time to repair the damage to their good name and credit record.” 17

        68.     The FTC recommends that identity theft victims take several steps to protect their

personal and financial information after a data breach, including contacting one of the credit bureaus

to place a fraud alert (consider an extended fraud alert that lasts for 7 years if someone steals their

identity), reviewing their credit reports, contacting companies to remove fraudulent charges from their

accounts, placing a credit freeze on their credit, and correcting their credit reports. 18

        69.     Identity thieves use stolen personal information such as Social Security numbers for a

variety of crimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud.

        70.     Identity thieves can also use Social Security numbers to obtain a driver’s license or

official identification card in the victim’s name but with the thief’s picture; use the victim’s name and

Social Security number to obtain government benefits; or file a fraudulent tax return using the victim’s

information. In addition, identity thieves may obtain a job using the victim’s Social Security number,

rent a house or receive medical services in the victim’s name, and may even give the victim’s personal

information to police during an arrest resulting in an arrest warrant being issued in the victim’s name.


16
   See https://www.hhs.gov/sites/default/files/RansomwareFactSheet.pdf
17
   See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However,
the Full Extent Is Unknown,” p. 2, U.S. Government Accountability Office, June 2007,
https://www.gao.gov/new.items/d07737.pdf (last visited Apr. 12, 2019) (“GAO Report”).
18
   See https://www.identitytheft.gov/Steps (last visited April 12, 2019).
                                                    14
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 15 of 32 PageID #: 15



A study by Identity Theft Resource Center shows the multitude of harms caused by fraudulent use of

personal and financial information: 19




        71.     What’s more, theft of Private Information is also gravely serious. PII/PHI is a valuable

property right. 20 Its value is axiomatic, considering the value of Big Data in corporate America and

the consequences of cyber thefts include heavy prison sentences. Even this obvious risk to reward

analysis illustrates beyond doubt that Private Information has considerable market value.




19
  “Credit Card and ID Theft Statistics” by Jason Steele, 10/24/2017, at:
https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-
1276.php (last visited June 20, 2019).
20
  See, e.g., John T. Soma, et al, Corporate Privacy Trend: The “Value” of Personally Identifiable
Information (“PII”) Equals the “Value" of Financial Assets, 15 Rich. J.L. & Tech. 11, at *3-4 (2009)
(“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching a level
comparable to the value of traditional financial assets.”) (citations omitted).
                                                  15
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 16 of 32 PageID #: 16



       72.     Theft of PHI, in particular, is gravely serious: “A thief may use your name or health

insurance numbers to see a doctor, get prescription drugs, file claims with your insurance provider, or

get other care. If the thief’s health information is mixed with yours, your treatment, insurance and

payment records, and credit report may be affected.” 21 Drug manufacturers, medical device

manufacturers, pharmacies, hospitals and other healthcare service providers often purchase PII/PHI

on the black market for the purpose of target marketing their products and services to the physical

maladies of the data breach victims themselves. Insurance companies purchase and use wrongfully

disclosed PHI to adjust their insureds’ medical insurance premiums.

       73.     It must also be noted there may be a substantial time lag – measured in years -- between

when harm occurs versus when it is discovered, and also between when Private Information and/or

financial information is stolen and when it is used. According to the U.S. Government Accountability

Office, which conducted a study regarding data breaches:

       [L]aw enforcement officials told us that in some cases, stolen data may be held for up
       to a year or more before being used to commit identity theft. Further, once stolen data
       have been sold or posted on the Web, fraudulent use of that information may continue
       for years. As a result, studies that attempt to measure the harm resulting from data
       breaches cannot necessarily rule out all future harm.

See GAO Report, at p. 29.

       74.     Private Information and financial information are such valuable commodities to

identity thieves that once the information has been compromised, criminals often trade the

information on the “cyber black-market” for years.

       75.     There is a strong probability that entire batches of stolen information have been

dumped on the black market and are yet to be dumped on the black market, meaning Plaintiffs and

Class members are at an increased risk of fraud and identity theft for many years into the future. Thus,



21
  See Federal Trade Commission, Medical Identity Theft,
http://www.consumer.ftc.gov/articles/0171-medical-identity-theft (last visited March 27, 2014).
                                                  16
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 17 of 32 PageID #: 17



Plaintiffs and class members must vigilantly monitor their financial and medical accounts for many

years to come.

        76.      Medical information is especially valuable to identity thieves. According to account

monitoring company LogDog, coveted Social Security numbers were selling on the dark web for just

$1 in 2016 – the same as a Facebook account. That pales in comparison with the asking price for

medical data, which was selling for $50 and up. 22

        77.      Because of its value, the medical industry has experienced disproportionally higher

numbers of data theft events than other industries. Defendant therefore knew or should have known

this and strengthened its data systems accordingly. Defendant was put on notice of the substantial and

foreseeable risk of harm from a data breach, yet it failed to properly prepare for that risk.

                      PLAINTIFFS’ AND CLASS MEMBERS’ DAMAGES

        78.      To date, Defendant has done absolutely nothing to provide Plaintiffs and Class

Members with relief for the damages they have suffered as a result of the Ransomware Attack,

including, but not limited to, the costs and loss of time they incurred because of the disruption of

service at Defendant’s medical facilities. Nor has Defendant offered full and effective protection

against the likely and probable effects that will result from Plaintiffs’ and Class Members’ Private

Information being stolen in connection with the attack.

        79.      Plaintiffs and Class members have been damaged by the compromise of their Private

Information in the Ransomware Attack.

        80.      Plaintiff Jerika Barnes Jenkins’s Private Information was compromised as a direct and

proximate result of the Ransomware Attack.




22
  https://nakedsecurity.sophos.com/2019/10/03/ransomware-attacks-paralyze-and-sometimes-
crush-hospitals/#content.
                                                     17
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 18 of 32 PageID #: 18



        81.       Plaintiff Michelle Simmons’s Private Information was compromised as a direct and

proximate result of the Ransomware Attack.

        82.       Plaintiff Rayomi Woods’s Private Information was compromised as a direct and

proximate result of the Ransomware Attack.

        83.       Plaintiff Kayomi Williams’s Private Information was compromised as a direct and

proximate result of the Ransomware Attack.

        84.       Plaintiff L.S.’s Private Information was compromised as a direct and proximate result

of the Ransomware Attack,

        85.       Like Plaintiffs, as a direct and proximate result of Defendant’s conduct, Class members

had their Protected Information compromised and their medical care and treatment disrupted.

        86.       As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class members

have been placed at an imminent, immediate, and continuing increased risk of harm from fraud and

identity theft.

        87.       Plaintiffs and Class members face substantial risk of out-of-pocket fraud losses such

as loans opened in their names, medical services billed in their names, tax return fraud, utility bills

opened in their names, credit card fraud, and similar identity theft.

        88.       Plaintiffs and Class members face substantial risk of being targeted for future phishing,

data intrusion, and other illegal schemes based on their Private Information as potential fraudsters

could use that information to more effectively target such schemes to Plaintiffs and class members.

        89.       Plaintiffs and Class members may also incur out-of-pocket costs for protective

measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs directly

or indirectly related to the Ransomware Attack.




                                                     18
    Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 19 of 32 PageID #: 19



       90.     Plaintiffs and Class members also suffered a loss of value of their Private Information

when it was acquired by cyber thieves in the Ransomware Attack. Numerous courts have recognized

the propriety of loss of value damages in related cases.

       91.     Class members were also damaged via benefit-of-the-bargain damages. Such class

members overpaid for a service that was intended to be accompanied by adequate data security but

was not. Part of the price Class members paid to Defendant was intended to be used by Defendant

to fund adequate security of Defendant PHC’s computer property and Plaintiffs’ and Class members’

Private Information. Thus, Plaintiffs and the Class members did not get what they paid for.

       92.     Plaintiffs and Class members have spent and will continue to spend significant

amounts of time to monitor their financial and medical accounts and records for misuse.

       93.     Plaintiffs and Class members have suffered or will suffer actual injury as a direct result

of the Ransomware Attack. In addition to the loss of use of and access to their medical records and

costs associated with the inability to access their medical records (including actual disruption of

medical care and treatment), many victims suffered ascertainable losses in the form of out-of-pocket

expenses and the value of their time reasonably incurred to remedy or mitigate the effects of the

Ransomware Attack relating to:

       a. Finding alternative medical care and treatment;

       b. Delaying or foregoing medical care and treatment;

       c. Undergoing medical care and treatment without medical providers having access to a
          complete medical history and records;

       d. Having to retrace or recreate their medical history;

       e. Finding fraudulent charges;

       f. Canceling and reissuing credit and debit cards;

       g. Purchasing credit monitoring and identity theft prevention;

       h. Addressing their inability to withdraw funds linked to compromised accounts;

                                                  19
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 20 of 32 PageID #: 20



        i.    Taking trips to banks and waiting in line to obtain funds held in limited accounts;

        j.    Placing “freezes” and “alerts” with credit reporting agencies;

        k. Spending time on the phone with or at a financial institution to dispute fraudulent charges;

        l.    Contacting financial institutions and closing or modifying financial accounts;

        m. Resetting automatic billing and payment instructions from compromised credit and debit
           cards to new ones;

        n. Paying late fees and declined payment fees imposed as a result of failed automatic
           payments that were tied to compromised cards that had to be cancelled; and

        o. Closely reviewing and monitoring bank accounts and credit reports for unauthorized
           activity for years to come.

        94.      Moreover, Plaintiffs and Class members have an interest in ensuring that their Private

Information, which is believed to remain in the possession of Defendant, is protected from further

breaches by the implementation of security measures and safeguards, including but not limited to,

making sure that the storage of data or documents containing personal and financial information is

not accessible online and that access to such data is password-protected.

        95.      Further, as a result of Defendant’s conduct, Plaintiffs and Class members are forced

to live with the anxiety that their Private Information—which contains the most intimate details about

a person’s life, including what ailments they suffer, whether physical or mental—may be disclosed to

the entire world, thereby subjecting them to embarrassment and depriving them of any right to privacy

whatsoever.

        96.      As a direct and proximate result of Defendant’s actions and inactions, Plaintiffs and

Class members have suffered anxiety, emotional distress, and loss of privacy, and are at an increased

risk of future harm.

                                    CLASS ACTION ALLEGATIONS

        97.      Plaintiffs bring this action on behalf of themselves and on behalf of all other persons

similarly situated (“the Class”).

                                                    20
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 21 of 32 PageID #: 21



        98.     Plaintiffs propose the following Class definition, subject to amendment as appropriate:

        All persons whose Private Information was maintained on Defendant PHC’s system
        that was compromised in the Ransomware Attack discovered on September 3, 2019.

Excluded from the Class are Defendant’s officers, directors, and employees; any entity in which

Defendant has a controlling interest; and the affiliates, legal representatives, attorneys, successors,

heirs, and assigns of Defendant. Excluded also from the Class are members of the judiciary to whom

this case is assigned, their families and members of their staff.

        99.     Numerosity. The members of the Class are so numerous that joinder of all of them is

impracticable. While the exact number of Class members is unknown to Plaintiffs at this time, based

on information and belief, the Class consists of approximately 152,000 PHC patients, PHC employees,

and health care providers seeking to become credentialed by Defendant PHC whose data was

compromised in the Ransomware attack.

        100.    Commonality. There are questions of law and fact common to the Class, which

predominate over any questions affecting only individual Class members. These common questions

of law and fact include, without limitation:

        a.      Whether Defendant unlawfully used, maintained, lost, or disclosed Plaintiffs’
                and Class members’ Private Information;

        b.      Whether Defendant failed to implement and maintain reasonable security
                procedures and practices appropriate to the nature and scope of the
                information compromised in the Ransomware Attack;

        c.      Whether Defendant’s data security systems prior to and during the
                Ransomware Attack complied with applicable data security laws and
                regulations including, e.g., HIPAA;

        d.      Whether Defendant’s data security systems prior to and during the
                Ransomware Attack were consistent with industry standards;

        e.      Whether Defendant owed a duty to class members to safeguard their Private
                Information;

        f.      Whether Defendant breached their duty to class members to safeguard their
                Private Information;

                                                   21
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 22 of 32 PageID #: 22



          g.     Whether computer hackers obtained class members’ Private Information in
                 the Ransomware attack;

          h.     Whether Defendant knew or should have known that its data security systems
                 and monitoring processes were deficient;

          i.     Whether Plaintiffs and class members suffered legally cognizable damages as
                 a result of Defendant’ misconduct;

          j.     Whether Plaintiffs and Class members are entitled to damages and/or
                 injunctive relief.

          101.   Typicality. Plaintiffs’ claims are typical of those of other Class members because

Plaintiffs’ information, like that of every other Class member, was compromised in the Ransomware

Attack.

          102.   Adequacy of Representation. Plaintiffs will fairly and adequately represent and protect

the interests of the members of the Class. Plaintiffs’ Counsel are competent and experienced in

litigating class actions.

          103.   Predominance. Defendant has engaged in a common course of conduct toward

Plaintiffs and Class members, in that all the Plaintiffs’ and Class members’ data was stored on the

same computer systems and unlawfully accessed in the same way. The common issues arising from

Defendant’s conduct affecting class members set out above predominate over any individualized

issues. Adjudication of these common issues in a single action has important and desirable advantages

of judicial economy.

          104.   Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Absent a class action, most class

members would likely find that the cost of litigating their individual claim is prohibitively high and

would therefore have no effective remedy. The prosecution of separate actions by individual class

members would create a risk of inconsistent or varying adjudications with respect to individual class


                                                   22
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 23 of 32 PageID #: 23



members, which would establish incompatible standards of conduct for Defendant. In contrast, the

conduct of this action as a class action presents far fewer management difficulties, conserves judicial

resources and the parties’ resources, and protects the rights of each class member.

        105.    Defendant has acted on grounds that apply generally to the Class as a whole, so that

class certification, injunctive relief, and corresponding declaratory relief are appropriate on a class-

wide basis.

                                      CAUSES OF ACTION

                                          FIRST COUNT

                                   Breach of Express Contract
                          (On Behalf of Plaintiffs and All Class Members)

        106.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 105 above as if

fully set forth herein.

        107.    Plaintiffs and members of the Class allege that they entered into valid and enforceable

express contracts, or were third party beneficiaries of valid and enforceable express contracts, with

Defendant.

        108.    The valid and enforceable express contracts that Plaintiffs and Class members entered

into with Defendant include Defendant’s promise to protect nonpublic personal information given to

Defendant or that Defendant gathers on its own from disclosure.

        109.      Under these express contracts, Defendant and/or its affiliated healthcare providers,

promised and were obligated to: (a) provide healthcare to Plaintiffs and Class members; and (b) protect

Plaintiffs’ and the Class members’ PII/PHI: (i) provided to obtain such healthcare; and/or (ii) created

as a result of providing such healthcare. In exchange, Plaintiffs and members of the Class agreed to

pay money for these services, or upheld their employment obligations with PHC, or fulfilled the

obligations of their credentialed relationship with PHC, or otherwise fulfilled their contractual

obligations with Defendant.
                                                  23
    Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 24 of 32 PageID #: 24



       110.    Both the provision of healthcare and the protection of Plaintiffs’ and Class members’

PII/PHI were material aspects of these contracts.

       111.    At all relevant times, Defendant expressly represented in its Notice of Privacy Practices

that it is required by law to (1) maintain “the privacy of your individually identifiable health

information (“IIHI”)”; (2) notify a patient of a “breach of any of your unsecured Protected Health

Information within 60 days”; (3) “provide you with this notice of our legal duties and the privacy

practices that we maintain in our Health Center concerning your IIHI”; (4) abide by the legal

requirement “to maintain the confidentiality of health information that identifies you,” and; 5) follow

the terms of the Notice of Privacy Practices that PHC has in effect at the time.

       112.    Defendant’s express representations, including, but not limited to, express

representations found in its Notice of Privacy Practices, formed an express contract requiring

Defendant to implement data security adequate to safeguard and protect the privacy of Plaintiffs’ and

Class members’ PII/PHI.

       113.    Consumers of healthcare value their privacy, the privacy of their dependents, and the

ability to keep their PII/PHI associated with obtaining healthcare private. To customers such as

Plaintiffs and Class members, healthcare that does not adhere to industry standard data security

protocols to protect PII/PHI is fundamentally less useful and less valuable than healthcare that

adheres to industry-standard data security. Plaintiffs and Class members would not have entered into

these contracts with Defendant and/or its affiliated healthcare providers as a direct or third-party

beneficiary without an understanding that their PII/PHI would be safeguarded and protected.

       114.    A meeting of the minds occurred, as Plaintiffs and members of the Class provided

their PII/PHI to Defendant and/or its affiliated healthcare providers, and paid for the provided

healthcare in exchange for, amongst other things, protection of their PII/PHI.




                                                  24
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 25 of 32 PageID #: 25



         115.   Employee class members provided PII to Defendant and performed their contractual

employment obligations in exchange for, amongst other things, protection of their PII.

         116.   Health care provider class members provided PII to Defendant and performed their

contractual obligations under the credentialing arrangement in exchange for, amongst other things,

protection of their PII.

         117.   Plaintiffs and Class members performed their obligations under the contract when

they paid for their health care services, when they performed their employment obligations, when they

fulfilled their obligations under the credentialing agreements, or otherwise fulfilled their contractual

obligations with Defendant.

         118.   Defendant materially breached its contractual obligations to protect the nonpublic

personal information Defendant gathered when the information was accessed and exfiltrated by

unauthorized personnel as part of the Ransomware Attack.

         119.   Defendant materially breached the terms of these express contracts, including, but not

limited to, the terms stated in the relevant Notice of Privacy Practices. Defendant did not “maintain

the privacy” of Plaintiffs’ and Class members’ PII/PHI as evidenced by its notifications of the

Ransomware Attack to Plaintiffs and 152,000 Class members. Specifically, Defendant did not comply

with industry standards, or otherwise protect Plaintiffs’ and the Class members’ PII/PHI, as set forth

above.

         120.   The Ransomware Attack was a reasonably foreseeable consequence of Defendant’s

actions in breach of these contracts.

         121.   As a result of Defendant’s failure to fulfill the data security protections promised in

these contracts, Plaintiffs and members of the Class did not receive the full benefit of the bargain, and

instead received healthcare and other services that were of a diminished value to that described in the

contracts. Plaintiffs and Class members therefore were damaged in an amount at least equal to the


                                                   25
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 26 of 32 PageID #: 26



difference in the value of the healthcare with data security protection they paid for and the healthcare

they received.

        122.     Had Defendant disclosed that its security was inadequate or that it did not adhere to

industry-standard security measures, neither the Plaintiffs, the Class members, nor any reasonable

person would have purchased healthcare from Defendant and/or its affiliated healthcare providers.

        123.     As a direct and proximate result of the data security incident, Plaintiffs and Class

members have been harmed and have suffered, and will continue to suffer, actual damages and injuries,

including without limitation the release, disclosure, and publication of their PII/PHI, the loss of

control of their PII/PHI, the imminent risk of suffering additional damages in the future, disruption

of their medical care and treatment, out-of-pocket expenses, and the loss of the benefit of the bargain

they had struck with Defendant.

        124.     Plaintiffs and Class members are entitled to compensatory and consequential

damages suffered as a result of the Ransomware Attack.

                                         SECOND COUNT

                                   Breach of Implied Contract
                          (On Behalf of Plaintiffs and All Class Members)

        125.     Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 105 above as if

fully set forth herein.

        126.     When Plaintiffs and Class members provided their Private Information to Defendant

PHC in exchange for Defendant’s services, they entered into implied contracts with Defendant

pursuant to which Defendant agreed to reasonably protect such information.

        127.     Defendant solicited and invited class members to provide their Private Information as

part of Defendant’s regular business practices. Plaintiffs and Class members accepted Defendant’s

offers and provided their Private Information to Defendant.



                                                  26
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 27 of 32 PageID #: 27



        128.    In entering into such implied contracts, Plaintiffs and Class members reasonably

believed and expected that Defendant’s data security practices complied with relevant laws and

regulations, including HIPAA, and were consistent with industry standards.

        129.    Class members who paid money to Defendant reasonably believed and expected that

Defendant would use part of those funds to obtain adequate data security. Defendant failed to do so.

        130.    Plaintiffs and Class members would not have entrusted their Private Information to

Defendant in the absence of the implied contract between them and Defendant to keep their

information reasonably secure. Plaintiffs and Class members would not have entrusted their Private

Information to Defendant in the absence of their implied promise to monitor their computer systems

and networks to ensure that Defendant adopted reasonable data security measures.

        131.    Plaintiffs and Class members fully and adequately performed their obligations under

the implied contracts with Defendant.

        132.    Defendant breached its implied contracts with Class members by failing to safeguard

and protect their Private Information.

        133.    As a direct and proximate result of Defendant’s breaches of the implied contracts,

Class members sustained damages as alleged herein.

        134.    Plaintiffs and Class members are entitled to compensatory and consequential damages

suffered as a result of the Ransomware Attack.

        135.    Plaintiffs and Class members are also entitled to injunctive relief requiring Defendant

to, e.g., (i) strengthen its data security systems and monitoring procedures; (ii) submit to future annual

audits of those systems and monitoring procedures; and (iii) immediately provide adequate credit

monitoring to all Class members.




                                                   27
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 28 of 32 PageID #: 28



                                          THIRD COUNT

VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT (“MMPA”),
          MISSOURI REVISED STATUTES CHAPTER 407 (RSMo)
               (On Behalf of Plaintiffs and All Class Members)

        136.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 105 above as if

fully set forth herein.

        137.    Plaintiffs and Class members are consumers who made payments to Defendant for

merchandise (consisting of medical services) that were primarily for personal, family, or household

purposes.

        138.    Defendant engaged in the conduct alleged in this Complaint, entering into transactions

intended to result, and which did result, in the sale of merchandise (consisting of medical services) to

consumers, including Plaintiffs and Class members.

        139.    Defendants engaged in, and its acts and omissions affect, trade and commerce.

        140.    Defendants’ acts, practices, and omissions were done in the course of Defendants’

business of marketing, offering to sell, and selling merchandise (consisting of medical services) to

consumers in the State of Missouri.

        141.    Defendant, operating in Missouri, engaged in deceptive, unfair and unlawful practices

in connection with the sale or advertisement of merchandise (consisting of medical services) as defined

by MO Rev Stat. § 407.020, including but not limited to the following:

        a.      failure to maintain adequate computer systems and data security practices to safeguard

Private Information;

        b.      failure to disclose that its computer systems and data security practices were inadequate

to safeguard Private Information from theft;




                                                   28
     Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 29 of 32 PageID #: 29



        c.      continued gathering and storage of PHI, PII, and other personal information after

Defendant knew or should have known of the security vulnerabilities of its computer systems that

were exploited in the Ransomware Attack;

        d.      making and using false promises, set out in the PHC Privacy Notice and Patients’

Rights and Responsibilities, about the privacy and security of PHI, PII, and the Private Information

of Plaintiffs and Class Members, and;

        e.      continued gathering and storage of PHI, PII, and other personal information after

Defendant knew or should have known of the Ransomware Attack and before Defendant allegedly

remediated the data security incident.

        142.    These unfair acts and practices violated duties imposed by laws, including but not

limited to the Federal Trade Commission Act, HIPAA, the Gramm- Leach-Bliley Act, and the MMPA

(MO Rev. Stat. § 407.020).

        143.    As a direct and proximate result of Defendant’s violation of the MMPA, Plaintiffs and

the Class members suffered damages including, but not limited to: (i) actual disruption of ongoing

medical care and treatment; (ii) actual identity theft; (iii) the compromise, publication, and/or theft of

their Private Information; (iv) out-of-pocket expenses associated with the prevention, detection, and

recovery from identity theft and/or unauthorized use of their Private Information; (v) lost opportunity

costs associated with effort expended and the loss of productivity addressing and attempting to

mitigate the actual and future consequences of the Ransomware Attack, including but not limited to

efforts spent researching how to prevent, detect, contest, and recover from identity theft; (vi) the

continued risk to their Private Information, which remains in Defendant’s possession and is subject

to further unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

measures to protect the Private Information in its continued possession; (vii) future costs in terms of

time, effort, and money that will be expended as result of the Ransomware Attack for the remainder


                                                   29
        Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 30 of 32 PageID #: 30



of the lives of Plaintiffs and Class Members; and (viii) the diminished value of Defendant’s services

they received.

          144.   Also as a direct result of Defendant’s violation of the MMPA, Plaintiffs and the Class

members are entitled to damages as well as injunctive relief, including, but not limited to, ordering

Defendants to: (i) strengthen their data security systems and monitoring procedures; (ii) submit to

future annual audits of those systems and monitoring procedures; and (iii) immediately provide

adequate credit monitoring to all Class members.

          145.   Plaintiffs bring this action on behalf of themselves and Class members for the relief

requested above and for the public benefit in order to promote the public interests in the provision

of truthful, fair information to allow consumers to make informed purchasing decisions and to protect

Plaintiffs, Class members and the public from Defendant’s unfair, deceptive, and unlawful practices.

Defendant’s wrongful conduct as alleged in this Complaint has had widespread impact on the public

at large.

          146.   Defendant knew or should have known that its computer systems and data security

practices were inadequate to safeguard Class members’ Private Information and that the risk of a data

security incident was high.

          147.   Plaintiffs and Class members seek relief under the MMPA including, but not limited

to, actual damages, injunctive or other equitable relief, punitive damages, and reasonable attorney’s

fees.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for judgment as follows:

             a) For an Order certifying this action as a class action and appointing Plaintiffs and their

                 Counsel to represent the Class;




                                                   30
Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 31 of 32 PageID #: 31



     b) For equitable relief compelling Defendant to utilize appropriate methods and policies

        with respect to consumer data collection, storage, and safety, and to disclose with

        specificity the type of PII and PHI compromised during the Ransomware Attack;

     c) Ordering Defendant to pay for not less than five (5) years of credit monitoring services

        for Plaintiffs and the Class;

     d) For an award of actual damages, compensatory damages, punitive damages, statutory

        damages, and statutory penalties, in an amount to be determined, as allowable by law;

     e) For an award of attorneys’ fees and costs, and any other expense, including expert

        witness fees;

     f) Pre- and post-judgment interest on any amounts awarded; and

     g) Such other and further relief as this court may deem just and proper.

                              JURY TRIAL DEMAND

                  Plaintiffs demand a jury trial on all issues so triable.




                                            31
   Case: 4:20-cv-00025 Doc. #: 1 Filed: 01/07/20 Page: 32 of 32 PageID #: 32



Dated: January 7, 2020                     Respectfully submitted,

                                           /s/Brandon M. Wise
                                           Brandon M. Wise – Mo. Bar #67242
                                           Paul A. Lesko – Mo. Bar #51914
                                           PEIFFER WOLF CARR & KANE, APLC
                                           818 Lafayette Ave., Floor 2
                                           St. Louis, MO 63104
                                           Phone: 314.833.4825
                                           bwise@pwcklegal.com
                                           plesko@pwcklegal.com

                                           Gary E. Mason (pro hac vice forthcoming)
                                           WHITFIELD BRYSON & MASON LLP
                                           5101 Wisconsin Ave., NW, Ste. 305
                                           Washington, DC 20016
                                           Phone: 202.640.1160
                                           Fax: 202.429.2294
                                           gmason@wbmllp.com

                                           Gary M. Klinger (pro hac vice forthcoming)
                                           KOZONIS & KLINGER, LTD.
                                           227 W. Monroe Street, Suite 2100
                                           Chicago, Illinois 60630
                                           Phone: 312.283.3814
                                           Fax: 773.496.8617
                                           gklinger@kozonislaw.com

                                           ATTORNEYS FOR PLAINTIFFS AND
                                           THE PROPOSED CLASS




                                      32
